Fish, J.
Inasmuch as the judge who passed upon and overruled the motion for a new trial did not preside at the trial of the ease, and as the .preponderance of the evidence was in favor of the defendant and the newly discovered evidence being not merely cumulative, but relating to new and independent facts, which may probably produce a different result upon another hearing, the ends of justice require a new trial. See as to first of above-stated reasons, Cleveland v. Treadwell, 68 Ga. 835.

Judgment reversed.


All the Justices concurring.